Citation Nr: 1448381	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1990 to September 1994.  In July 2014, he testified during a travel board hearing that was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The issue of a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.  

2.  Affording the Veteran the benefit of the doubt, tinnitus is etiologically related to his period of active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5013(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
 
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss 

The Veteran contends that he is entitled to service connection for bilateral hearing loss caused by his active service.  Specifically, at his hearing, he asserted that his military occupational specialty (MOS) as a machine gunner caused him to suffer from acoustic trauma during active service, which has led to bilateral hearing loss.  

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  High frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a presumptive disability. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

One of the primary elements of service connection is the existence of a current disability.  On this element, the claims fails.  Specifically, at the November 2009 VA audiology examination, the pure tone thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
10
LEFT
10
0
5
10
10

Speech audiometry revealed speech recognition of 96 percent in the right ear and 98 percent in the left ear.  The examiner concluded that the Veteran's hearing was clinically normal.  Therefore, the medical evidence does not show a current disability.

The Board has considered the Veteran's lay statements and sworn testimony that he has diminished hearing.  He noted that girlfriends had found him to be hard of hearing and he worried about watching his current girlfriend's child at the pool because of his poor hearing.  

However, as a layperson, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Thus, while he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, a key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  At this juncture, the Veteran does not have a diagnosis of hearing loss for VA purposes.  As the preponderance of the evidence weighs against a current diagnosis of hearing loss, service connection for bilateral hearing loss is not warranted.

Tinnitus 

The Veteran asserts entitlement to service connection for tinnitus.  Specifically, he states he had recurrent tinnitus in service and has had it ever since service.  

At the November 2009 VA audiological examination, the examiner diagnosed tinnitus.  As such, the first element of service connection (a current disability) has been met.  The remaining questions are whether there evidence of an in-service incident or injury and competent evidence of a nexus between the Veteran's in service noise exposure and his current diagnosis of tinnitus.  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Service treatment records from September 1990 to September 1994 show no complaints of, treatment for, or diagnosis of tinnitus.  However, since the Veteran served as machine gunner in service, the Board concedes noise exposure.  Furthermore, he has reported that tinnitus began during service and is competent to report the onset of his tinnitus.  The Board finds this reported history to be credible.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the second element of service connection (in-service incurrence) has been met.  

As to the third element of service connection (nexus), the Board finds the Veteran's lay statements to be probative evidence supporting his claim for tinnitus.  Specifically, he testified that he experienced tinnitus in service and that it had been recurrent ever since.  He recalled an experience in Somalia after a firefight where it took several minutes for the ringing to subside.  He is competent to describe ringing of the ears and there is nothing in the record to contradict his assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.

On the other hand, in the November 2009 VA examination, the examiner diagnosed tinnitus but opined that it was not related to service because there was no evidence of complaints or treatment for tinnitus in service or noted within one year following separation from service.  Further, the examiner remarked that since hearing acuity was normal at the time of separation, there was no sound basis for concluding that tinnitus was related to service.  However, this opinion was based on the negative audiometric results and on the service treatment history.  The examiner failed to give an etiology of tinnitus and did not consider the lay assertion of tinnitus during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Given the mixture of an unfavorable medical opinion and the Veteran's competent and credible reported history of his tinnitus having its onset during service and continuing since that time, the Board resolves reasonable doubt in the Veteran's favor and service connection for tinnitus is granted. 

Finally, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the claim for hearing loss, VA's duty to notify has been satisfied through notice letters dated April 2009, July 2009, August 2009, October 2009, January 2010, and May 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of his and VA's respective duties for obtaining evidence.  He was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  The Veteran has identified additional records that should be obtained prior to a Board decision on his right knee and the Board has remanded for such records.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in November 2009, which was adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as an audiological evaluation.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2012 statement of the case. 

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts entitlement to service connection for a right knee disorder.  At the July 2014 hearing, he testified that he received treatment for his right knee disorder at a private facility, East Brunswick Sports Medicine.  To date, the records from East Brunswick Sports medicine have not been associated with the file and there is no evidence in the file showing that the RO undertook any efforts to retrieve these files.  

As such, the Board has determined that further steps are necessary before this matter can be fully adjudicated.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete releases authorizing VA to obtain any records available regarding medical procedures performed at East Brunswick Sports Medicine on the Veteran's right knee, and he should complete releases for any other physicians who treated him for his right knee disorder.  

Efforts to obtain these records must be associate the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to his satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


